          Case 1:19-cv-05246-RA Document 38 Filed 04/27/20 Page 1 of 1



                                                                     USDC-SDNY
UNITED STATES DISTRICT COURT                                         DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                        ELECTRONICALLY FILED
                                                                     DOC#:
                                                                     DATE FILED: 4-27-20
 LAIDLAW & COMPANY (UK) LTD.,

                                   Petitioner,
                                                                    No. 19-CV-5246 (RA)
                              v.
                                                                            ORDER
 JOHN MICHAEL MARINACCIO,

                                   Respondent.


RONNIE ABRAMS, United States District Judge:

       As discussed at the conference on April 24, 2020, Petitioner Laidlaw & Company (UK)

Ltd.’s motion to stay, or for a permanent injunction enjoining the second arbitration, is denied.

The Clerk of Court is respectfully directed to terminate the motions pending at Dkts. 22 and 23,

and close this case.

SO ORDERED.

Date: April 27, 2020
      New York, New York
                                                         _______________________________
                                                         RONNIE ABRAMS
                                                         United States District Judge
